UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DANIEL GROISMAN,
                                Plaintiff,
                                                                     18-CV-7989 (JPO)
                      -v-
                                                                  OPINION AND ORDER
 GOLDBERG & RIMBERG PLLC and
 ISRAEL GOLDBERG,
                     Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Daniel Groisman brings this legal malpractice action against his former

attorneys, Defendants Goldberg & Rimberg PLLC and Israel Goldberg (together, “Goldberg”).

Goldberg has now moved to dismiss Groisman’s complaint for failure to state a cognizable claim

to relief or, barring dismissal, to stay this case pending the conclusion of a related case that is

currently proceeding in the Eastern District of New York. (Dkt. No. 14.) For the reasons that

follow, Goldberg’s motion to dismiss is denied and its motion to stay is granted.

I.     Background

       The Court draws its recitation of the case’s factual background from the allegations in the

complaint, all of which are assumed to be true for purposes of resolving Goldberg’s motion to

dismiss. See Bryant v. N.Y. State Educ. Dep’t, 692 F.3d 202, 210 (2d Cir. 2012).

       In the summer of 2011, an individual named Joseph Feller persuaded Plaintiff Daniel

Groisman to invest in a plan to acquire and develop a property located in Brooklyn. (Dkt. No. 1

(“Compl.”) ¶¶ 8, 12.) Pursuant to his agreement with Feller, Groisman wired $3,000,000 into a

trust account under the direction of Feller’s chosen attorney, Jeffrey Zwick. (Compl. ¶¶ 13–14.)

But although the project thereafter fell through, neither Feller nor Zwick so informed Groisman.

(Compl. ¶¶ 16–18.) Meanwhile, unbeknownst to Groisman, sometime around September 2012

                                                       1
Zwick removed the funds Groisman had contributed to the failed project from the trust account

and invested them in a separate real estate deal. (Compl. ¶¶ 21–25, 45.)

       After Groisman learned of Zwick’s actions, Groisman retained Goldberg in August 2014

to assist in recovering his investment. (Compl. ¶ 42.) At some point thereafter, though,

Goldberg terminated its relationship with Groisman, allegedly without informing him that any

lawsuit he might wish to bring to recover his money would need to be filed prior to September

2015 in order to fall within the relevant statute of limitations. (Compl. ¶¶ 44, 46.) As a result,

Groisman alleges, he did not seek legal redress before that date. (Compl. ¶ 48.) Although

Groisman has now belatedly filed a lawsuit in the Eastern District of New York with the aim of

recovering his money, see Groisman v. Feler (the “EDNY Suit”), No. 16 Civ. 1369 (E.D.N.Y.),

Zwick has predictably raised the statute of limitations as a defense in that lawsuit (Compl. ¶ 49).

       With the EDNY Suit pending, Groisman filed a complaint against Goldberg in this Court

on August 31, 2018. (Dkt. No. 1.) According to the one-count complaint, Goldberg’s failure to

inform Groisman about the relevant statute of limitations constituted legal malpractice. (Compl.

¶¶ 1, 41–50.) Because Groisman will allegedly suffer at least $2,000,000 should Zwick prevail

on his statute of limitations defense in the EDNY Suit (Compl. ¶ 50), Groisman seeks judgment

against Goldberg in that amount, along with attorney’s fees, interest, and costs (Compl. at 7–8).

       On January 3, 2019, Goldberg moved to dismiss this case or, in the alternative, to stay it

pending the conclusion of the EDNY Suit. (Dkt. No. 14.) Groisman filed a belated response on

March 25, 2019, opposing the motion to dismiss and explaining that, although he does not object

to a stay “[i]n princip[le],” he believes that “a full out total stay” would be inappropriate and that




                                                      2
“discovery [should] move forward” in this case. 1 (Dkt. No. 21 at 3.) Goldberg has now filed its

reply (Dkt. No. 25), and the Court is prepared to rule on Goldberg’s motion.

II.    Legal Standard

       As for Goldberg’s motion to dismiss, Federal Rule of Civil Procedure 12(b)(6) permits a

party to move to dismiss a complaint against it for “failure to state a claim upon which relief can

be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion, “a complaint must

allege ‘enough facts’ to ‘raise a right to relief above the speculative level’ and ‘state a claim to

relief that is plausible.’” Bryant, 692 F.3d at 210 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555, 570 (2007)). A complaint states a plausible claim to relief if it contains “factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), provided that all the factual

allegations in the complaint are taken as true and all reasonable inferences are drawn in favor of

the non-moving party, see Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

       As for Goldberg’s motion to stay, a court has inherent power to stay proceedings in an

action before it “pending the outcome of proceedings which bear upon the case, even if such

proceedings are not necessarily controlling” of the issues before the court. LaSala v. Needham &

Co., 399 F. Supp. 2d 421, 427 (S.D.N.Y. 2005). In deciding whether to issue a stay, a court

considers factors such as

               (1) the private interests of the plaintiffs in proceeding expeditiously
               with the civil litigation as balanced against the prejudice to the
               plaintiffs if delayed; (2) the private interests of and burden on the
               defendants; (3) the interests of the courts; (4) the interests of persons
               not parties to the civil litigation; and (5) the public interest.


       1
        Goldberg urges the Court to disregard Groisman’s untimely filing. (Dkt. No. 25 at 1–
2.) Because the Court ultimately does not rely on Groisman’s opposition in resolving
Goldberg’s motion, however, the Court will exercise its discretion to excuse Groisman’s lapse.

                                                      3
Id. (quoting Kappel v. Comfort, 914 F. Supp. 1056, 1058 (S.D.N.Y. 1996)).

III.   Discussion

       Under New York law, 2 a plaintiff alleging legal malpractice “must demonstrate that [his]

attorney ‘failed to exercise the ordinary reasonable skill and knowledge commonly possessed by

a member of the legal profession’ and that the attorney’s breach of this duty proximately caused

plaintiff to sustain actual and ascertainable damages.” Rudolf v. Shayne, Dachs, Stanisci, Corker

& Sauer, 8 N.Y.3d 438, 442 (2007) (quoting McCoy v. Feinman, 99 N.Y.2d 295, 301 (2002)).

To demonstrate causation, “a plaintiff must show that he or she would have prevailed in the

underlying action or would not have incurred any damages, but for the lawyer’s negligence.” Id.

       Here, Goldberg argues that Groisman has failed to state a viable legal malpractice claim

because his complaint fails to properly allege (1) that he has yet suffered any actual damages or

(2) that Goldberg’s alleged malpractice was the proximate cause of any damages that Groisman

might ultimately incur. (Dkt. No. 16 at 4–5.) The Court addresses each argument in turn.

       As for damages, Goldberg points out that Groisman’s complaint alleges only that Zwick

has raised a statute of limitations defense in the EDNY Suit, and not that he has prevailed on his

defense. Indeed, as Goldberg notes, the court presiding over the EDNY Suit has denied a motion

to dismiss Groisman’s complaint in that action as untimely (see Dkt. No. 15-3 at 14–16), and

litigation of the issue is ongoing. 3 Goldberg argues, therefore, that Groisman might yet recover


       2
          Goldberg assumes that New York law governs Groisman’s legal malpractice claim (see
Dkt. No. 16 at 4), and Groisman makes no argument to the contrary (see generally Dkt. No. 21).
The Court therefore joins the parties in assuming that New York law governs here. See VTech
Holdings, Ltd. v. Pricewaterhouse Coopers, LLP, 348 F. Supp. 2d 255, 262 n.48 (S.D.N.Y.
2004) (“The law of the forum state governs where, as here, neither party alleges that the law of a
different state would control and differs from New York law.”).
       3
          Because the progress of the EDNY Suit is a matter of public record, this Court may take
judicial notice of judgments and filings in that suit. See Glob. Network Commc’ns, Inc. v. City of
New York, 458 F.3d 150, 157 (2d Cir. 2006) (“A court may take judicial notice of a document
                                                    4
his lost investment through the EDNY Suit and that he has therefore suffered no “actual and

ascertainable damages” as of yet. Rudolf, 8 N.Y.3d at 442 (quoting McCoy, 99 N.Y.2d at 301).

        Goldberg’s argument has force. After all, “while the [EDNY Suit] is pending, it cannot

be determined whether [Goldberg’s] alleged legal malpractice proximately caused [Groisman] to

sustain damages.” Spitzer v. Newman, 82 N.Y.S.3d 595, 597 (App. Div. 2d Dep’t 2018). But

New York courts have held that a plaintiff’s legal malpractice claim against an attorney who is

no longer representing him accrues “when the malpractice is committed,” Shumsky v. Eisenstein,

96 N.Y.2d 164, 166 (2001), and not when “the damages develop or become quantifiable or

certain,” Woodson ex rel. Woodson v. Am. Transit Ins. Co., No. 104008/96, 2005 WL 2515017,

at *2 (N.Y. Sup. Ct. Oct. 11, 2005). While a plaintiff must await some sort of legal injury before

bringing suit, see Adamson v. Bachner, No. 01 Civ. 10213, 2002 WL 31453096, at *2 (S.D.N.Y.

Oct. 31, 2002), the missed opportunity to file a suit within the statute of limitations is such an

injury, see Shumsky, 96 N.Y.2d at 166 (noting that a legal malpractice claim accrued “when the

Statute of Limitations had expired on the . . . action plaintiffs retained defendant to commence”).

        Here, Groisman has plausibly alleged that Goldberg’s failure to notify him of the relevant

statute of limitations caused him to file his claim against Zwick outside the limitations window.

Groisman has thus alleged the requisite injury, even if the measure of damages—or whether

Groisman will suffer any money damages at all—is yet uncertain. Because New York law

permits a plaintiff to file a legal malpractice claim under such circumstances, dismissal of

Groisman’s complaint for failure to allege actual damages at this juncture is unwarranted. See

Lopez v. Lozner & Mastropietro, P.C., 88 N.Y.S.3d 554, 556 (App. Div. 2d Dep’t 2018) (holding




filed in another court . . . to establish the fact of such litigation and related filings.” (quoting Int’l
Star Class Yacht Racing Ass’n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70 (2d Cir. 1998))).

                                                        5
that a plaintiff was “entitled to commence [a] legal malpractice action” arising out of the

litigation of a personal injury claim “even though the underlying personal injury action was still

pending, as the legal malpractice action accrued” at the time of the attorney’s challenged action);

Johnston v. Raskin, 598 N.Y.S.2d 272, 272 (App. Div. 2d Dep’t 1993) (recognizing that a

plaintiff may bring a legal malpractice claim even where damages are, “as yet, unconfirmed”).

       The Court therefore turns to Goldberg’s second argument for dismissal, i.e., that even if

Zwick prevails on his statute of limitations defense in the EDNY Suit, any damages Groisman

might suffer as a result of his inability to recover his lost investment in litigation could not

plausibly have been proximately caused by Goldberg’s alleged malpractice. After all, Goldberg

argues, Groisman has retained the services of new counsel in the EDNY Suit, and that newly

retained counsel has foregone specified opportunities to take steps in that litigation that would

supposedly have ameliorated the effects of Groisman’s belated filing. (Dkt. No. 16 at 7–10.)

       The Court sees things differently. Goldberg has cited no authority that supports the

proposition that attorney negligence that forecloses one potential avenue for a client to secure

relief is categorically incapable of proximately causing damages whenever the client could

potentially have gained relief by raising a different legal claim or suing a different defendant.

And to the extent that Goldberg argues that, on the specific facts of this case, the particular

litigation choices made by Groisman’s new counsel in the EDNY Suit have been so foolhardy

that they have superseded Goldberg’s own alleged negligence as a matter of law, the Court is

unpersuaded. After all, if Zwick successfully invokes the statute of limitations against Groisman

in the EDNY Suit, and if Groisman is otherwise unable to recover his lost funds, and if Groisman

is able to carry his burden of demonstrating “that he . . . would have prevailed” on his claims

against Zwick had they been timely filed, Rudolf, 8 N.Y.3d at 442, then it would hardly be



                                                       6
implausible to trace Groisman’s damages to Goldberg’s alleged negligence. Dismissal for

failure to plausibly allege proximate causation is thus unwarranted.

       As the foregoing chain of contingencies makes clear, however, the proper resolution of

the sole claim raised in this action depends in no small part on how circumstances in the EDNY

Suit ultimately unfold. This Court will therefore follow the practice of other courts that have

found themselves in this position and will stay all proceedings in this case pending the entry of

final judgment in the EDNY Suit. See, e.g., Collins v. Felder, 251 F. Supp. 3d 634, 636

(S.D.N.Y. 2017); Greenstreet Fin., L.P. v. CS-Graces, LLC, No. 07 Civ. 8005, 2010 WL

3270230, at *2 (S.D.N.Y. Aug. 18, 2010); Spitzer, 82 N.Y.S.3d at 597. 4

IV.    Conclusion

       For the foregoing reasons, Goldberg’s motion to dismiss is DENIED, and its motion to

stay is GRANTED. The parties shall notify the Court within twenty-one days after final

judgment is entered in the EDNY Suit and, until that time, shall file a joint status update on or

before October 24, 2019, and every 120 days thereafter.

       The Clerk of Court is directed to close the motion at Docket Number 14 and to stay this

case pending further order of the Court.

       SO ORDERED.

Dated: June 26, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge


       4
          Although Groisman consents to a stay “in princip[le],” he urges that discovery should
nevertheless move forward. (Dkt. No. 21 at 3.) Given that the disposition of the EDNY Suit
might obviate the need for conducting any discovery in this case at all, the Court sees no need to
invite the premature expense of time and resources and so declines to limit the scope of the stay.

                                                     7
